 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.C.A.Services,Inc.,Tampa DivisionandTeam-sters, Chauffeurs and HelpersLocal Union No. 79,affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica. Case 12-CA-7310December 16, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING AND PENELLOUpon a charge and amended charge filed onAugust 10 and 17, 1976, respectively, by Teamsters,Chauffeurs and Helpers Local Union No. 79, affili-ated with The International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, herein called the Union, and duly served onS.C.A. Services, Inc., Tampa Division, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 12, issued a complaint and notice of hearingon August 20, 1976, against Respondent, alleging thatRespondent had engaged in and was engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the National Labor Relations Act, asamended. Copies of the charge, complaint, and noticeof hearing before an Administrative Law Judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on May 11, 1976,following a Board election in Case 12-RC-4974 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commenc-ing on or about August 2, 1976, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On August 25, 1976, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On August 27, 1976, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on September 9,1976, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryOfficialnotice is taken of the record in the representation proceeding,Case 12-RC-4974, as theterm"record" is definedin Secs.102 68 and102 69(g) of the Board'sRules and Regulations,Series 8, as amended. SeeLTV Electrosystenis, Inc,166 NLRB 938 (1967), enfd. 388 F 2d 683 (C A 4,1968),Golden Age Beverage Co,167 NLRB 151 (1967), enfd. 415 F 2d 26(C.A. 5, 1969),IntertypeCo vPenello,269 F.Supp 573 (D C.Va., 1967),227 NLRB No. 48Judgment should not be granted. Respondent did notfile a response to Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent deniesthe validity of the Union's certification. Counsel fortheGeneral Counsel contends in his Motion forSummary Judgment that Respondent's answer raisesno triable issues warranting a hearing and thatsummary judgment should be granted as all materialissueshave been previously presented and decided inthe underlying representation case. We agree.Review of the record, including the representationproceedings, Case 12-RC-4974, indicates that, pursu-ant to a Stipulation for Certification Upon ConsentElection, an election was held on January 9, 1976,which the Union won, 8 votes to 6 with I challenge.Respondent timely filed seven objections to theelectionalleging,interalia,that (1) at least threeemployees had misunderstood the ballot and intend-ed to vote against union representation; (2) nine ofthe eligible voters signed a petition requesting asecond election; (3) the Union had spread a rumorthat employees would be fired if the Union did notwin; and (4) one ballot marked both yes and noshould have been voided. After an investigation, theRegional Director on February 20, 1976, issued hisReport on Objections recommending that the objec-tions be overruled in their entirety and that the Unionbe certified. He found,inter alia,regarding (1) and (2)above, that of 11 employees interviewed, includingthe 9 employees who signed the petition,2 all but 1had understood the ballot and had voted as theyintended and that the confusion of theremainingemployee was not due to any objective fact other thanhisfailure to read the question on the ballot;regarding (3) above that the rumor that employeeswould be fired if the Union lost was started byemployees and began far enough in advance of theelection that employees had ample time to ascertainits truth; and regarding (4) above that all the ballotswere clearly marked as to the intent of the voters.Respondent filed exceptions, and a brief in support,to the overruling of Objections 1, 3, and 4, above, butFollett Corp,164 NLRB378 (1967), enfd 397 F.2d 91 (C.A 7, 1968), Sec9(d) of the NLRA,as amended.2 In substance, the petition stated thatseveral employees had notunderstood the difference between ayes andno vote and requested a secondelection because of this misunderstanding. S.C.A. SERVICES,,INC., TAMPA DIVISION323,not with respect to the four remaining objections. OnMay 11, 1976, the Board, after reviewing the record inlight of the exceptions and brief, adopted the Region-alDirector'sfindings and recommendations andcertified the Union.It is well settled that in the absence of newlydiscovered or previously unavailable evidence -orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation_proceeding.3All issues raised by the Respondent in this- proceed-ing, were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly-discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist. herein whichwould require the Board to reexamine the- decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.-On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent, a corporation licensed to do businessin Florida, has an office and place of business inTampa, Florida, where it is engaged in the business ofhandling waste material. During the past 12 months,a representative period, Respondent received goodsvalued in excess of $10,000 directly from pointsoutside the State of Florida and performed servicesvalued in excess of $50,000 for the city of Tampa,Florida, which city during the same period purchasedand received goods, supplies, and materials valued inexcess of $50,000 from points outside the State ofFlorida.-We find, on the basis of . the foregoing, thatRespondent is, and has been at all times materialherein, -an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.- --H. THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs and Helpers Local UnionNo. 79, affiliated with The International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America,is a labor organizationwithin themeaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.TheRepresentationProceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All drivers, helpers, mechanics, mechanic helpers,and welders employed by Respondent at itsTampa, Florida facility, but - excluding officeclerical employees, salesmen,guards and supervi-sors asdefined in the Act.2.The certification-On January 9, 1976, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 12, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent. The Union was certified asthe, collective-bargaining representative of the em-ployees in said unit on May 11, 1976, and the Unioncontinues to be such exclusive,representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about July 7, 1976, and at alltimes thereafter, the Union has requested the Re-spondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described -unit. Com-mencing on or about August 2, 1976, and continuingat all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the'exclusive representa-tive for collective bargaining of all employees in saidunit.-Accordingly,we find that the Respondent has,sinceAugust 2, 1976, -and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the, employees in theappropriate unit, and that, by such refusal, Respon-dent.has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.-3 SeePittsburgh Plate Glass Co. v. NLRB.,313 U.S. 146, 162 (1941);Rules and Regulationsof theBoard,Secs.102.67(1) and 102.69(c). 324DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest,bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion asbeginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Burnett Construction Company,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:Conclusions of Law1.S.C.A. Services, Inc., Tampa Division, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Teamsters,Chauffeurs andHelpersLocalUnion No. 79, affiliated with The InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America,is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All drivers, helpers, mechanics, mechanic help-ers,and welders employed by Respondent at itsTampa, Florida, facility, but excluding office clericalemployees,salesmen,guards and supervisors asdefined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceMay 11, 1976, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about August 2, 1976, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,S.C.A. Services, Inc., Tampa Division, Tampa, Flori-da, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningratesof pay, wages, hours, and other terms andconditions of employment with Teamsters, Chauf-feurs and Helpers Local Union No. 79, affiliated withThe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America as theexclusive bargaining representative of its employeesin the following appropriate unit:All drivers, helpers, mechanics, mechanic helpers,and welders employed by Respondent at itsTampa, Florida facility, but excluding officeclerical employees,salesmen,guards and supervi-sors asdefined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise ofthe rights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay,wages,hours, and other termsand conditions of employment,and, if an under-standing is reached,embody such understanding in asigned agreement: S.C.A. SERVICES, INC., TAMPADIVISION325(b) Post at its Tampa, Florida, facility copies of theattached notice marked "Appendix."4 Copies of saidnotice, on forms provided by the Regional DirectorforRegion 12, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken, by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what stepshavebeen taken to comply herewith.4- In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board"shall read"Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board"APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTrefuse to bargain collectivelyconcerningrates of pay,wages,hours,and otherterms and conditions of employment with Team-sters,Chauffeurs and Helpers Local Union No.79, affiliated with The International Brotherhoodof Teamsters, Chauffeurs,Warehousemen _ andHelpers of America, as the exclusive representa-tiveof the employees in the bargaining unitdescribed below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our-employees inthe exercise of the rights guaranteed them bySection7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofallemployees in the bargaining unit describedbelow, with -respect to rates, of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. The bar-gaining unit is:All drivers, helpers,mechanics,mechanichelpers, and welders employed by Respon-dent at its Tampa, Florida facility, butexcluding office clerical employees,sales-men, guards and supervisors as defined inthe Act.S.C.A. SERVICES, INC.,TAMPA DIVISION